Citation Nr: 1026988	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  07-06 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating greater than 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is also the appellant, served on active duty 
from September 1950 to August 1951, from June 1952 to February 
1954, and from June 1971 to March 1976.  He had service in the 
Republic of Korea and the Republic of Vietnam and earned a Combat 
Infantry Badge with star and a Bronze Star, along with other 
military decorations.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision dated in October 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which continued a 30 percent disability rating 
for PTSD.

In June 2010, the Veteran appeared at a Video Conference hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of this proceeding is associated with the claims file.

The issue of entitlement to service connection for loss of 
use of a creative organ, to include as due to PTSD, has 
been raised by the record, but has not been adjudicated by 
the RO.  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the RO for appropriate 
action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been 
characterized by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: depression, 
irritability, suicidal ideation, anxiety, insomnia, nightmares, 
memory problems, and mild auditory and visual hallucinations.  
Occupational and social impairment, with deficiencies in most 
areas, such as family relations, judgment, thinking, or mood, 
have not been shown.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no 
higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that his current 
service-connected PTSD is more disabling than currently 
evaluated.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two evaluations 
will be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, the Board 
finds that the Veteran's disability picture has been relatively 
stable throughout the appeals period and staged ratings are not 
warranted.

The Veteran's PTSD is currently rated as 30 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under that 
code, a 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and conversation 
normal), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and the inability to 
establish and maintain effective relationships. Id.

A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as indicating moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A score of 71 to 80 indicates that, if symptoms 
are present at all, they are transient and expectable reactions 
to psychosocial stressors with no more than slight impairment in 
social and occupational functioning.  See Carpenter v. Brown, 8 
Vet. App. 240, 242- 244 (1995).  GAF scores are generally used in 
examinations reports regarding veterans' psychiatric 
disabilities.        

When evaluating a mental disorder, the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, and 
the Veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be based on 
all the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Further, 
when evaluating the level of disability from a mental disorder, 
the extent of social impairment is considered, but the rating 
cannot be assigned solely the basis of social impairment.  38 
C.F.R. § 4.126.


Relevant Evidence

The Veteran was granted service connection for PTSD by a rating 
decision in April 2002, and assigned a disability rating of 30 
percent, effective August 31, 2001.  In August 2005, he filed a 
claim for an increased disability rating.

In a March 2004 PTSD status evaluation, the Veteran reported that 
before he had started taking antidepressants in 2003 he 
experienced depressive feelings, crying spells, feeling down, low 
energy, low motivation, flashbacks and intrusive thoughts, 
insomnia, nightmares, hypervigialnce, and avoidant behaviors.  
His symptoms had improved, but he was still experiencing 
cognitive deficits, memory loss, chronic insomnia, and 
irritability.

A series of private treatment notes from The Vet Center in San 
Antonio between June 2003 and December 2005 shows that the 
Veteran attended group therapy and received individual counseling 
for PTSD.  When he began treatment there, he reported symptoms 
including domestic problems, crying jags, irritability, and 
intrusive thoughts.  In December 2005, he was sleeping less, was 
bothered if people were behind him, and was experiencing auditory 
hallucinations of hearing voices and visual hallucinations of 
shapes going by.

On September 2005 VA examination, the Veteran reported that he 
had completed group therapy the previous year and had been 
prescribed medication for his PTSD, although he had recently run 
out and had not sought a refill.  He reported trouble sleeping 
due to nightmares regarding the Korean War, intrusive 
recollections, recurrent distressing dreams, efforts to avoid 
stimuli related to his war experiences, detachment from others, a 
restricted range of affect, and increased arousal.  All of these 
symptoms were reported as occurring constantly.  On mental status 
examination, his affect and mood were depressed, although not to 
the point of rendering him unable to function independently, and 
he denied experiencing panic attacks, delusion, hallucinations, 
or obssessional rituals.  His thought processes, judgment, and 
abstract thinking were all within normal limits, although he did 
report some mild memory loss.  He did not experience suicidal or 
homicidal ideation.  The examiner assigned a GAF score of 60 and 
stated that the Veteran was able to establish and maintain 
effective work and social relationships, did not have difficulty 
understanding complex commands, and did not pose a threat or 
persistent danger to himself or others.

A December 2005 treatment note by the Veteran's mental health 
provider noted that he was experiencing flashbacks and nightmares 
and could not sleep without the sleeping pills he had been taking 
for four months.  He reported problems getting along with his 
wife for the past two to three years.  He was always watchful and 
reported that he heard noises that sounded like someone who would 
harm him and had seen things other people didn't.

A February 2007 treatment note by the Veteran's mental health 
provider noted severe depression, PTSD, and worry about his 
medical problems.  He was experiencing flashbacks of dead 
soldiers when he tried to sleep and was having nightmares.  He 
had been increasingly forgetful and was markedly anxious and 
moderately depressed at the time of his visit.  He reported 
hearing indistinct voices, having suicidal thoughts and thoughts 
of harming others, but said he would not act on these thoughts.

On June 2007 VA examination, the Veteran reported that his 
problems with anxiety caused him to stay out of his house as much 
as possible, usually in the back yard.  He was irritable with his 
wife, but otherwise had a good social network.  He had problems 
sleeping at least a few times a week, and complained of short-
term memory loss and depression.  He experienced PTSD symptoms 
such as irritability, nightmares, hypervigilance, unwanted 
memories, intrusive thoughts of the Korean War triggered by cold 
weather, being emotionally distant and numb with his wife, all on 
a regular basis of at least once or twice a week.  He denied 
suicidal ideation, homicidal ideation, delusions, hallucinations, 
or panic attacks.  The examiner diagnosed chronic mild PTSD, and 
assigned a GAF score of 65 based on his general functioning and 
the fact that he had some meaningul interpersonal relationships 
within his local veterans' organization. 

The record contains a long series of progress and chart notes 
compiled by the Veteran's VA mental health provider between March 
2004 and September 2009.  Since April 2007 these notes have 
included GAF scores which have ranged from 43 to 51, all 
reflective of serious mental health symptoms.  The Veteran has 
reported such symptoms as depression, fatigue, irritability, 
violent thoughts towards his wife, occasional thoughts of 
suicide, anxiety, lack of interest in things, insomnia, 
nightmares, memory problems, and recurrent mild auditory and 
visual hallucinations.

During the June 2010 Video Conference hearing, the Veteran 
testified that he had difficulty remembering, thinking, and 
concentrating, and was easily distracted.  He gave an example of 
frequently losing count of how many scoops of coffee he had 
measured for the coffee pot in the morning.  He said he used to 
have a lot of friends, but now most of them seemed scared of him 
and the friends he did have were always worried he would get into 
arguments.  He reported suffering from insomnia and often not 
going to bed until 5 a.m., only to get up at 6 a.m., then being 
dizzy and groggy all day because of lack of sleep combined with 
his antidepressants.  When that happened he would skip a day of 
medication in order to be able to function.  He was constantly 
worried about what he might be forgetting - including making 
payments or accomplishing the tasks his wife asked him to do.  He 
often felt that life was not worth living, although he denied 
suicidal ideation per se; he had thoughts of harming his wife.  
He stated that it was his opinion he would not be able to work at 
present as a result of his PTSD.

Analysis

Based on the findings set forth above, the Board finds that a 
disability rating of 50 percent, but no higher, is warranted for 
the Veteran's PTSD.  The totality of the record shows that the 
Veteran's symptoms are more severe than those of a 30 percent 
disability rating, although the criteria for a 50 percent rating 
are not fully satisfied and are more nearly approximated.  He has 
consistently exhibited a flattened affect, symptoms of moderate 
anxiety and depression, and impairment of short term memory, 
along with persistent insomnia, nightmares, and flashbacks of his 
wartime experiences.  In addition, he has experienced persistent 
suicidal thoughts and thoughts of violence towards his wife, 
although he has denied any intent to act on these feelings.  He 
has also consistently reported auditory and visual hallucinations 
throughout the appeals period.  These are symptoms more commonly 
associate with disability ratings higher than 50 percent.  

In addition, the GAF scores assigned by the Veteran's treating 
mental health provider, ranging from a low of 43 to a high of 51, 
incidate that the Veteran's condition is serious in nature and 
that a disability rating higher than the assigned 30 percent is 
in order.  While the VA examiner assigned a GAF score of 65, the 
Board notes that such an assessment was made without accounting 
for the Veteran's history of suicidal thoughts, violent thoughts 
towards his wife, and auditory and visual hallucinations.  

The Board notes that the Veteran has not exhibited some of the 
other symptoms included in the 50 percent disability criteria, 
such as impairment in judgment, abstract thinking, long-term 
memory, or ability to understand complex commands.  However, 
affording the Veteran the benefit of the doubt, the Board finds 
that his disability picture most nearly approximates a 50 percent 
disability rating for the entire appeal period.

As for the potential for a yet higher rating, the Board notes 
that the medical evidence shows that the veteran has been 
assigned GAF scores ranging from 43 to 65.  The totality of the 
evidence reflects symptoms warranting no more than a 50 percent 
rating under the applicable criteria.  The evidence does not 
demonstrate that the service-connected PTSD is by itself 
productive of occupational and social impairment with 
deficiencies in most areas or an inability to establish and 
maintain effective relationships.  While the veteran may suffer 
from some level of social impairment, in that he has been 
withdrawn and isolative, with minimal socialization, the evidence 
does not show that he necessarily is prevented from establishing 
and maintaining such relationships.

The Veteran has been married to his wife for over 35 years and 
maintains a significant relationship with his grown children and 
grandchildren.  As for industrial impairment, the Veteran retired 
from his career as an aircraft mechanic in 1998 do to his age and 
not due to his service-connected PTSD.  Furthermore, the during 
the June 2010 Board hearing the Veteran testified that he 
volunteers for the Alamo Civil Wings Airborne Association.  The 
Veteran's PTSD is not shown to be so disabling so as to warrant 
an evaluation of 70 percent under DC 9411.  Specifically, there 
is no evidence of obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; or difficulty in adapting to stressful 
circumstances (including work or a worklike setting).  While the 
most recent VA treatment records show some thoughts of suicide 
they are negative for active plans.  In sum, the Veteran's PTSD 
does not warrant an evaluation greater than 50 percent under DC 
9411.

The Board also finds that no higher evaluation can be assigned 
pursuant to any other potentially applicable diagnostic code.  
Because there are specific diagnostic codes to evaluate PTSD 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provide for higher 
ratings for more severe symptoms.  As the disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
rating is, therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. § 
3.321(b)(1).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).
The RO provided pre- and post-adjudication VCAA notice by letters 
dated in August 2005, November 2006, and October 2008.  The 
notice included the type of evidence needed to substantiate the 
claims for increase, namely, evidence that the disabilities had 
increased in severity and the effect that worsening has on the 
Veteran's employment.  

Substantially compliant notice was sent in August 2005, November 
2006, and October 2008 letters and the claim was readjudicated in 
a September 2009 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  The September 
2005 and June 2007 VA examination reports contain sufficiently 
specific clinical findings and informed discussion of the 
pertinent history and features of the disability on appeal to 
provide probative medical evidence adequate for rating purposes.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.




ORDER

A disability rating of 50 percent, but no higher, for PTSD is 
granted, subject to the laws and provisions governing the award 
of monetary benefits.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


